Citation Nr: 0921117	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-22 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 4, 2005 for 
the grant of service connection for a right knee disorder, 
including the question of whether there was clear and 
unmistakable error (CUE) in prior rating decisions on May 2, 
1946 and March 2, 1993.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from July 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO granted service 
connection for a right knee disorder and assigned a 10 
percent rating, effective from the date of claim of May 4, 
2005.  The Veteran expressed timely disagreement with the 
effective date assigned, asserting that he should have been 
service connected for this disability pursuant to earlier 
rating actions in May 1946 and March 1993.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed his original claim for service 
connection for a right knee disorder in December 1945, which 
was denied by a May 2, 1946 rating decision on the basis that 
residuals of right knee injury were not shown at the time of 
service separation.  

2.  The Veteran filed a new claim for service connection for 
a right knee disorder on July 8, 1992.  

3.  In a March 2, 1993 rating decision, the RO denied the 
Veteran's application to reopen his claim for service 
connection for a right knee disorder on the basis that while 
there continued to be evidence of right knee disability, 
there was still no evidence linking the disorder to the 
Veteran's active service.  

4.  The March 2, 1993 rating decision, which denied the 
Veteran's application to reopen his claim for service 
connection for a right knee disorder, was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.  

5.  There are no subsequent unadjudicated claims for service 
connection for a right knee disorder dated between March 2, 
1993 and May 4, 2005.

6.  The May 2, 1946 rating decision, which originally denied 
service connection for a right knee disorder, was supported 
by the evidence then of record, and it is not shown that 
either the facts or applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.


CONCLUSION OF LAW

The May 2, 1946 rating decision's denial of service 
connection for a right knee disorder and the March 2, 1993 
rating decision's failure to reopen the claim were not 
clearly and unmistakably erroneous and are final; the 
criteria for an effective date for the grant of service 
connection for a right knee disorder prior to May 4, 2005 are 
not otherwise met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.105(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board would like to point out 
that the Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to the issue of CUE.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding VCAA does not apply 
to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  

In addition, with respect to the Veteran's claim for an 
earlier effective date prior to July 8, 1992, because the 
application of the law to undisputed facts is dispositive of 
this appeal, no discussion of VA's duties to notify and 
assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 
(2002).  Additionally, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran essentially contends that he is entitled to an 
earlier effective date than May 4, 2005 for the grant of 
service connection for a right knee disorder.  He more 
particularly maintains that the May 2, 1946 and March 2, 1993 
rating decisions contained CUE by not adequately developing 
the claim and/or considering that his right knee injury was 
incurred under conditions of combat.  

The Veteran filed his original claim for service connection 
for a right knee disorder in December 1945.  He stated that 
his right knee was injured in March 1945.  Specifically, he 
stated that when his plane hit a heat thermal he was thrown 
out of his seat against furniture or the side of the plane.  
Separation examination in November 1945 showed no 
musculoskeletal defects.  One month after service, a December 
1945 VA treatment record showed that the Veteran complained 
of soreness and tenderness over the right knee.  The 
impression was ruptured medial cartilage of the right knee.  

The RO denied the Veteran's claim in a May 2, 1946 rating 
decision on the basis that residuals of his right knee injury 
were not shown on examination at discharge from service.  The 
Veteran did not appeal.  Therefore, the May 1946 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  

The Veteran filed a new claim for service connection for a 
right knee disorder on July 8, 1992.  In a March 2, 1993 
rating decision, the RO denied the Veteran's application to 
reopen his claim for service connection for a right knee 
disorder on the basis that while there continued to be 
evidence of right knee disability, there was still no 
evidence linking the disorder to the Veteran's active 
service.  The Veteran did not appeal.  Therefore, the March 
1993 rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

The record does not reflect any subsequent unadjudicated 
claims for service connection for a right knee disorder dated 
between March 2, 1993 and May 4, 2005, the currently assigned 
effective date for the grant of service connection for a 
right knee disorder.  

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened and increased rating claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  There is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under laws administered by the VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  VA 
regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2008).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  38 
C.F.R. § 20.1103 (2008). 

Pursuant to 38 C.F.R. § 3.105(a), a prior final decision can 
be reversed or amended where evidence establishes "clear and 
unmistakable error."  For CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).

In this case, the Veteran asserts that there was CUE in the 
May 2, 1946 and March 2, 1993 rating decisions when the RO 
failed to properly develop the claims and/or consider that 
the Veteran's right knee was injured during combat 
conditions.  He claims that the RO failed to consider 
38 U.S.C.A. § 1154(b) in March 1993 and failed to consider 
38 U.S.C. § 701 and 38 C.F.R. § 2.1031 in May 1946.    

As was noted above, in order to find that the March 2, 1993 
rating decision was clearly and unmistakably erroneous, it 
must be concluded that the evidence of record at the time 
that decision was rendered was such that the only possible 
conclusion based on the available evidence of record was that 
evidence submitted at the time of the decision required the 
reopening of the claim for service connection for a right 
knee disorder.  CUE requires that error, otherwise 
prejudicial, must appear undebatably.  Atkins v. Derwinski, 1 
Vet. App. 228 (1991).  

In March 1993, new and material evidence consisted of 
evidence not previously submitted to agency decisiommakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1992).  

In this regard, the Board finds that since the previous 
rating decision in May 1946 denied the claim on the basis 
that residuals of right knee injury were not shown on the 
service separation examination, medical evidence linking 
current right knee disability to the in-service injury would 
have to be submitted to reopen the claim.  As of the date of 
the March 2, 1993 rating decision, no such evidence had been 
submitted.  The record instead reflects that there was 
evidence of complaints and treatment of a right knee problem 
in 1992, at which time the Veteran reported that he hurt his 
knee 40 to 50 years ago playing baseball when he twisted it.  
This evidence was considered by the RO and determined not to 
constitute new and material evidence since it did not link 
the Veteran's then-current knee problems with his active 
service.  Disagreement as to how evidence was weighed and 
evaluated by the RO also does not support a finding that 
there was any error, much less CUE, in the March 2, 1993 
rating decision.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996); 
Luallen, supra.  

To the extent the Veteran claims the RO did not adequately 
consider that his injury was incurred in combat, the Board 
finds that even if this were the case, the fact remains that 
the claim was previously finally denied, and in order to 
reopen the claim, evidence had to be submitted that related 
to the basis of the previous final denial.  No such evidence 
was submitted.  Moreover, the Board would like to point out 
that 38 U.S.C.A. § 1154(b), both currently and in its 
previous forms, only permits the Board to conclude that the 
Veteran's right knee injury was consistent with combat 
service, not that current disability was related to such 
service.  This requirement still had to be established by 
medical evidence linking current right knee disability to 
service.  The Veteran's petition to reopen his claim was not 
denied on the basis that he there was no evidence of a right 
knee injury in service.  Rather, it appears that it was 
conceded that he injured his knee during service but there 
was "nothing to relate the current problem to service."  
See RO rating decision, dated March 2, 1993.  Consequently, 
the Board finds that the March 2, 1993 rating decision did 
not contain CUE with respect to its failure to reopen the 
claim for service connection for a right knee disorder.  

Having established that the Veteran is not entitled to an 
earlier effective date for the grant of service connection 
for a right knee disorder based on CUE in the March 2, 1993 
rating decision, the Board will now consider whether there is 
otherwise any basis to assign an effective date earlier than 
May 4, 2005.  

The Board will next address whether there is any basis to 
find CUE in the May 2, 1946 rating decision.  In this regard, 
to the extent the Veteran contends that the RO erred in not 
considering that his injury occurred during combat, there is 
evidence that the RO did consider the issue of combat and 
decided that there was insufficient evidence of combat, i.e., 
"no combat disability."  In addition, it has been held that 
even where the premise of an error is accepted (in this 
instance, the alleged failure to consider that the right knee 
injury was consistent with the Veteran's combat service), if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  See Fugo, 6 Vet. App. at 44, citing 
Russell, 3 Vet. App. 313; see also Crippen v. Brown, 9 Vet. 
App. 412, 425 (1996) (Kramer, J., concurring) (CUE requires 
"no more or less" than that a relevant law in existence at 
the time the rating decision was rendered was improperly 
applied or not applied, and that "but for" such application 
or non-application, the outcome on a merits-based issue would 
have been different).  Here, as was noted previously, the 
Veteran's claim was denied in May 1946 on the basis that 
residuals of right knee injury were not shown on separation 
examination in November 1945, and thus, the fact that the 
injury did or did not occur in combat was not determinative 
and could not serve as a basis for CUE.  What was missing was 
a relationship between the right knee disorder diagnosed 
after service in December 1945 and the in-service injury in 
March 1945, in light of the November 1945 separation 
examination which showed no musculoskeletal defects.  The 
Board also notes that at the time of the November 1945 
separation examination, the Veteran denied having any wounds, 
injuries, or diseases which were disabling at present. 

The Veteran has further contended that the RO also could have 
conducted additional development of the claim, such as 
contacting the Veteran's witnesses.  However, it has been 
held that violation of the duty to assist can not serve as a 
basis for CUE.  Fugo, supra.  

In summary, the Board must therefore additionally conclude 
that the denial of the Veteran's claim for service connection 
for a right knee disorder on May 2, 1946 was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.  
The Veteran has failed to establish a valid claim of CUE as 
to the May 2, 1946 rating decision, and the Veteran's claim 
of CUE with respect to this rating decision will be denied as 
lacking in legal merit.  See Luallen, 9 Vet. App. at 96; 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

Finally, the Board has also reviewed the record to determine 
whether an informal claim was filed between March 2, 1993 and 
May 4, 2005, and was not thereafter adjudicated by the RO, 
since VA is required to identify and act on informal claims 
for benefits.  38 C.F.R. § 3.155(a) (2008); see Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An effective 
date earlier than March 2, 1993 for the award of service 
connection for a right knee disorder must be denied because 
the assertions of previous non-final rating decisions or 
pending unadjudicated claims are moot as a result of the 
March 2, 1993 rating decision, which specifically denied the 
Veteran's application to reopen his claim for service 
connection for a right knee disorder.  The Board has also 
been unable to locate any subsequent unadjudicated informal 
claims for service connection for a right knee disorder in 
the record.  An effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence that demonstrated a causal connection to service, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Lalonde 
v. West, 12 Vet. App. 377 (1999).  Thus, the Board finds that 
there was no claim for service connection for a right knee 
disorder pending between March 2, 1993 and May 4, 2005, 
pursuant to which compensation benefits conceivably could 
have been granted.  As such, the correct effective date in 
this case is May 4, 2005, the date of receipt of the claim to 
reopen.  Because the law and not the facts are determinative 
as to the outcome in this matter, entitlement to an effective 
date earlier than May 4, 2005 should also be denied because 
of the lack of legal merit under Sabonis, and that no 
reasonable possibility exists that any assistance would aid 
in the establishment of entitlement to the benefit sought.


ORDER

Entitlement to an effective date earlier than May 4, 2005 for 
the grant of service connection for a right knee disorder is 
denied, to include on the basis of CUE in the rating 
decisions of March 2, 1993 and May 2, 1946.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


